Exhibit 10.30

 

AMENDMENT NO. 1 TO SUBLEASE AGREEMENT

 

This Amendment No. 1 to Sublease Agreement (this “Amendment”) is made and
entered into this 3rd day of May 2019, with an effective date of June 1, 2019,
by and between StartUptown dba Avenu (“Tenant”), and NeuBase Therapeutics Inc.
(“Subtenant”). Tenant has previously amended its lease agreement with Carnegie
Mellon University (“Landlord”) dated May 3, 2019 (the “Prime Lease”), a copy of
which is attached as an exhibit to this Sublease.

 

WITNESSETH

 

WHEREAS, Tenant and Subtenant entered into that certain Lease Agreement, dated
as of March 12, 2019 (the “Sublease”); and

 

WHEREAS, by this Amendment, the parties desire to amend the Sublease as provided
herein. NOW THEREFORE, in consideration of the mutual covenants contained herein
and intending to be legally bound hereby, the parties agree as follows:

 

1.The first sentence of the PREMISES section is amended by deleting “808
rentable square feet” and replacing it with “1,443 rentable square feet.”

 

2.The first sentence of the SUBLEASE PAYMENTS section of the Sublease is amended
by deleting “2,531.73” and replacing it with “$4,521.40”.

 

3.Exhibit A to the Sublease is hereby deleted and replaced with Exhibit A
attached hereto.

 

4.Except as otherwise provided herein, the terms and conditions of the Sublease
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first set forth above.

 

TENANT

 

/s/ Sean C. Luther   StartUptown dba Avenu   by: Sean C. Luther   Executive
Director           SUBTENANT       /s/ Dr. Dietrich Stephan   NeuBase
Therapeutics Inc.   by: Dr. Dietrich Stephan  

 

 

 

 

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

Certain suites located on the 3rd floor the Pittsburgh Technology Center, 700
Technology Drive, Pittsburgh, PA 15213, designated as: Room 3316 comprised
of 621 SF, Room 3321 comprised of 187 SF, Room 3323 comprised of 154 SF,
Room 3325 comprised of 152 SF, and Room 3327 comprised of 329 SF.

 

 [tm1927377d1_ex10-30img001.jpg]

 



 

